THIRD DIVISION
                                   DOYLE, P. J.,
                               REESE and BROWN, JJ.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules



                                                                       January 4, 2022




  In the Court of Appeals of Georgia
   A21A0302. RON JOHNSON, JR. ENTERPRISES, INC. v.
       HARTRY et al.
   A21A0303. NORFOLK SOUTHERN RAILWAY CO. v. HARTRY
       et al.

          BROWN, Judge.

          We have consolidated these interlocutory appeals in which Ron Johnson, Jr.

  Enterprises, Inc. (“RJE”) and Norfolk Southern Railway Co. (hereinafter collectively

  “Defendants”) challenge the trial court’s order granting Winford and Geraldine

  Hartry’s motion to transfer venue from Spalding County to Clayton County. For the

  reasons that follow, we reverse.1




      1
       At the outset, we grant the Hartrys’ motion to file supplemental brief filed on
January 13, 2021, and Norfolk Southern’s motion to file supplemental brief filed on
February 10, 2021. We deny Norfolk Southern’s motion for permission to file second
supplemental brief filed on September 13, 2021.
          This is the third appearance of this case before this Court. See Hartry v. Ron

  Johnson Jr. Enterprises, 347 Ga. App. 55 (815 SE2d 611) (2018) (“Hartry II”);

  Norfolk Southern R. Co. v. Hartry, 316 Ga. App. 532 (729 SE2d 656) (2012). The facts

  underlying this appeal are not in dispute. In June 2010, a collision occurred between

  a Norfolk Southern train and a truck operated by RJE. Winford Hartry, the engineer

  of the train, suffered injuries as a result of the collision. Winford and his wife,

  Geraldine, sued Norfolk Southern and RJE in Clayton County, where the collision

  occurred.2 In February 2013, the Clayton County State Court granted Norfolk

  Southern’s motion for summary judgment.3 Following the grant of summary judgment


      2
        In this case, as best we can tell from the limited record before us, the Hartrys had
three venue options available to them at the time they filed suit: Clayton County, where the
cause of action arose; Bibb County, where Norfolk Southern maintains its registered agent;
or Spalding County, where RJE maintains its registered agent and registered office. See
OCGA § 46-1-2 (c) (“[a]ny railroad . . . shall be sued . . . in the county in which the cause
of action originated. . . . In the alternative, if the company has no agent in the county where
the cause of action arises, an action may be brought in the county of the residence of such
company”); OCGA § 40-1-117 (b) (“[e]xcept in those cases where the Constitution requires
otherwise, any action against any resident or nonresident motor carrier for damages by
reason of any breach of duty, whether contractual or otherwise, . . . may be brought in the
county where the cause of action or some part thereof arose. . . . The venue prescribed by
this Code section shall be cumulative of any other venue provided by law”).
      3
        The Hartrys did not directly appeal this ruling, and there is no evidence in the record
before us that Norfolk Southern requested the immediate entry of judgment under OCGA
§ 9-11-54 (b).

                                              2
  to Norfolk Southern, and before the order became final after appeal, the Hartrys

  consented to a transfer of the action from Clayton County to Spalding County, where

  RJE maintains its registered agent and registered office.4

          A November 2014 trial in Spalding County resulted in a mistrial/hung jury. A

  second trial in November 2016 resulted in a plaintiffs’ verdict against RJE. On appeal

  from the final judgment entered on the verdict, this Court reversed the February 2013

  order granting summary judgment to Norfolk Southern and set aside the judgment

  against RJE. See Hartry II, 347 Ga. App. at 58 (1) (b). In that opinion, we noted that

  Norfolk Southern remained a defendant on retrial. Id. at 67 (4) (a). The Supreme Court

  affirmed our ruling, and the case was remanded for retrial. Norfolk Southern R. Co. v.

  Hartry, 307 Ga. 566 (837 SE2d 303) (2019).




      4
        The consent order, executed by counsel for the Hartrys and RJE, provided as
follows:

      COME NOW the Parties, through counsel, and respectfully move this [c]ourt
      for an Order transferring this case to Spalding County State Court. This [c]ourt
      has granted Norfolk Southern’s Motion for Summary Judgment. Although this
      is not a final judgment and Plaintiff may appeal this Order at the conclusion of
      the case, the Parties agree that venue is now proper in Spalding County,
      Georgia.

                                             3
           Upon remand, the Hartrys moved to transfer the action back to Clayton County,

  contending that, with the addition of Norfolk Southern back into the case, they have

  a right to insist that venue be returned to the forum originally selected. Norfolk

  Southern and RJE both opposed the motion. Specifically, Norfolk Southern argued that

  venue is not mandatory in Clayton County and that re-transferring the action to

  Clayton County would be a waste of judicial resources since the case has been pending

  and twice tried in Spalding County during the past seven years. Following a hearing,5

  the Spalding County court granted the motion to transfer without explanation. The trial

  court, however, certified its order for immediate review, and this Court granted

  Norfolk Southern’s and RJE’s applications for interlocutory appeal to consider whether

  the trial court erred in granting the motion to transfer venue back to Clayton County.6




      5
          A copy of the hearing transcript is not included in the record on appeal.
      6
        Upon being docketed, we conducted a jurisdictional review and decided to transfer
the appeals to the Supreme Court of Georgia because they possibly involved a constitutional
question over which we lack jurisdiction. But the cases were eventually reinstated when our
Supreme Court concluded that “there is no constitutional provision ‘directly in question,’
to invoke this Court’s jurisdiction.”

                                               4
          Defendants contend that the trial court erred in granting the motion to transfer

  venue back to Clayton County. The crux of their argument is that there is no

  constitutional or statutory authority in Georgia law allowing the trial court to transfer

  the case back to Clayton County upon remand, and that because venue in Spalding

  County is proper as to both defendants, the trial court should have denied the motion

  to transfer venue. Put another way, once the Hartrys consented to transfer the case to

  Spalding County, the trial court was without any legal authority to re-transfer venue

  to the original forum, and given that the General Assembly has not enacted a statute

  allowing trial courts to transfer venue under the circumstances presented in this case,

  we must reverse the transfer order.7 While the Hartrys agree that no statute exists

  which authorizes a state court to transfer venue to another state court when both courts

  have proper venue, they contend that the trial court was required to transfer the case


      7
        We are not persuaded by the Hartrys’ contention that defendants are raising the
constitutional aspects of this issue for the first time on appeal. In response to the Hartrys’
motion to transfer, Norfolk Southern alleged generally that there is no authority permitting
such a transfer. Moreover, we cannot address the trial court’s authority to transfer venue
without also interpreting the Georgia Constitution. We also note that it is well established
that an unauthorized exercise of authority by a court is void ab initio. See, e.g., Martin v.
Astudillo, 280 Ga. 295, 296 (627 SE2d 34) (2006). Additionally, orders which are a nullity
are subject to an attack at any time. See, e.g., Henderson v. Henderson, 231 Ga. 577, 578
(203 SE2d 183) (1974), disapproved on other grounds by Sampson v. Sampson, 240 Ga. 118
(239 SE2d 519) (1977).

                                              5
back to Clayton County in order to return the parties “‘precisely to the positions in

which they would have stood’ before the erroneous [grant of] summary judgment” to

Norfolk Southern. According to the Hartrys, longstanding case law provides that when

a judgment is reversed by an appellate court, the parties are returned to the position

they were in before the entry of that reversed judgment. See, e.g., Franklyn Gesner

Fine Paintings v. Ketcham, 259 Ga. 3, 4 (6) (a) (375 SE2d 848) (1989). In their view,

      the summary judgment in favor of Norfolk Southern was the ‘foundation
      to support’ the transfer order from Clayton County to Spalding County.
      When the summary judgment was reversed, the foundation for the
      transfer order no longer existed — it became “outlawry” — and it too
      was “reversed,” although by application of law as opposed to an explicit
      order. It does not matter whether the transfer order from Spalding to
      Clayton was required by law or agreed to because the situation allowed
      for no other choice. Because its foundation was the erroneous summary
      judgment, the transfer is a nullity.


Defendants argue that this contention, i.e., that the Hartrys have a vested right in their

initial choice of venue as a result of having won the 2018 appeal, is erroneous because

“it ignores the fundamental principle of Georgia law that a party has no vested right

in matters of procedure, which includes a plaintiff’s choice of venue.”




                                             6
      We conclude that the trial court erred in transferring venue back to Clayton

County. Once an appropriate venue has been selected (as was the case here when the

Hartrys and RJE consented to venue in Spalding County after summary judgment was

granted in favor of Norfolk Southern), a trial court has the authority to exercise its

discretion to change that selection only if the General Assembly has enacted a statute

authorizing it to do so, and no such statute exists under the circumstances. Nor does

any such authority exist in Georgia law.

      The Georgia Constitution provides that the “power to change the venue in civil

and criminal cases shall be vested in the superior courts to be exercised in such manner

as has been, or shall be, provided by law.” Ga. Const. of 1983, Art. VI, Sec. II, Par.

VIII. See generally EHCA Cartersville, LLC v. Turner, 280 Ga. 333, 335 (1) (626

SE2d 482) (2006). Indeed, “Art. VI, Sec. II, Par. VIII authorizes the General Assembly

to enact laws that permit the superior and state courts to exercise the power to change

venue.” Turner, 280 Ga. at 335-336 (1).

      However, by providing that superior courts have the power to change
      venue in the manner provided by law, Art. VI, Sec. II, Par. VIII plainly
      contemplates that, once a plaintiff has filed his or her action in an
      appropriate venue, the court has the authority to exercise its discretion to



                                           7
       change the venue selected by the plaintiff if the General Assembly has
       enacted a statute authorizing it to do so.


Id. at 337 (2). As Defendants point out, a trial court is statutorily authorized to transfer

venue only in limited circumstances: (1) under OCGA § 9-10-31 (d), upon motion by

a nonresident defendant where the resident defendant has been dismissed, and (2)

under OCGA § 9-10-50, in civil cases where an impartial jury cannot be obtained in

the forum court. A trial court also is statutorily authorized to transfer venue under

OCGA §§ 9-10-31 (c) and 9-10-51, neither of which applies to the circumstances here.

       Citing to numerous cases, the Hartrys contend — as set out above — that

longstanding case law provides that “[t]he legal effect of the reversal of a judgment on

appeal is to nullify the effect of such judgment in all its aspects and place the parties

in the same position in which they were before such judgment.” McKay v. McKay, 93

Ga. App. 42 (3) (90 SE2d 627) (1955), citing, inter alia, Finney v. Tommey and

Stewart, 50 Ga. 140 (1873). See Ketcham, 259 Ga. at 4 (6) (a); United Bonded

Warehouse v. Jackson, 207 Ga. 627, 634-635 (1) (63 SE2d 666) (1951) (trial court’s

error in appointing receiver rendered “all subsequent proceedings . . . nugatory”);

Barron v. Chipman, 4 Ga. 200, 203 (1848) (“[a] judgment reversed is mere waste

paper, and the rights of the party immediately on the reversal are restored to the same

                                             8
situation in which they stood prior to the pronouncing the judgment reversed”); J.

Michael Vince, LLC v. SunTrust Bank, 352 Ga. App. 791, 794 (2) (a) (835 SE2d 809)

(2019); In the Interest of B. G., 231 Ga. App. 39, 40 (497 SE2d 572) (1998);

McFarland v. Lumpkin, 110 Ga. App. 222, 224 (2) (138 SE2d 194) (1964). See also

Arkadelphia Milling Co. v. St. Louis Southwestern R. Co., 249 U. S. 134, 145 (39 SCt

237, 63 LEd 517) (1919) (stating that “the principle, long established and of general

application, that a party against whom an erroneous judgment or decree has been

carried into effect is entitled, in the event of a reversal, to be restored by his adversary

to that which he has lost thereby”) (emphasis supplied). But, none of those cases

implicate venue much less involve a situation like the one at hand: Plaintiffs

voluntarily consented to a transfer of venue while acknowledging that the grant of

summary judgment to the defendant was not a final judgment and that they may appeal

the order at the conclusion of the case, but then moved for a change of venue after a

reversal of that grant of summary judgment. We have found no such cases perhaps

because — as explained below — there is no basis for a plaintiff to claim a vested and

continuing right to trial in his or her preferred county of initial venue.

       In determining whether a law is to be given retroactive as well as prospective

effect, we distinguish between substantive and procedural law; this distinction is

                                             9
instructive in the context of this case. “Substantive law is that law which creates rights,

duties, and obligations. Procedural law is that law which prescribes the methods of

enforcement of rights, duties, and obligations.” (Citation and punctuation omitted.)

Nathans v. Diamond, 282 Ga. 804, 808 (2) (654 SE2d 121) (2007). “It has been held

that statutes affecting where an action may be tried are procedural and not substantive

in nature.” (Footnote omitted.) Turner, 280 Ga. at 337 (2006) (concluding that venue

statute at issue, OCGA § 9-10-31.1 (a), is procedural in nature). In Day v. Stokes, 268

Ga. 494 (491 SE2d 365) (1997), the Supreme Court of Georgia reiterated the long

standing rule that “that there are no vested rights in any course of procedure.” (Citation

and punctuation omitted.) Id. at 495. See also Murphy v. Murphy, 295 Ga. 376, 377

(761 SE2d 53) (2014) (“one has no vested rights in any course of procedure, and the

presumption against a retrospective statutory construction does not apply to statutory

enactments which affect only court procedure and practice, even when the alteration

from the statutory change results in a disadvantage to a party”); Foster v. Bowen, 253

Ga. 33, 34 (315 SE2d 656) (1984) (applying rule “that there are no vested rights in any

course of procedure” to court decision overruling precedent). It follows, therefore, that

the Hartrys do not have a vested right in their initial choice of venue, i.e., Clayton

County.

                                            10
      Relying upon Banks v. City of Hampton, 280 Ga. App. 432 (634 SE2d 192)

(2006), disapproved on other grounds, Carpenter v. McMann, 304 Ga. 209, 212 (817

SE2d 686) (2018), and Hosp. Auth. of Gwinnett County v. Rapson, 283 Ga. App. 297

(641 SE2d 286) (2007), the Hartrys nevertheless argue that “[u]pon motion a case must

be sent back to the venue from which it was transferred if that transfer was occasioned

by an improper order or an unconstitutional statute.” In Banks, the trial court

determined that the resident defendant — an estate with no assets — was a nominal

party, and transferred the case to the county of the residence of the co-defendant. 280

Ga. App. at 433. The transferring court denied the plaintiff’s request for a certificate

of immediate review of that decision and the case proceeded to trial. Id. at 433, n.3.

Following a hung jury, the plaintiff filed a renewed motion to transfer the action to the

original venue. Id. at 433. The trial court denied the motion, but this time certified its

order for immediate review and we granted the application. Id. On appeal, this Court

reversed, holding that “a nonresident joint tortfeasor is not entitled to a transfer of

venue to his resident county based upon his comparative wealth and greater ability to

satisfy a judgment.” Id. at 434. Because the estate remained a defendant in the case,

even though it was insolvent, the original court was without authority to transfer the



                                           11
case, and the transferee court, therefore, erred in denying the motion to re-transfer the

case to the original venue. Id. at 433-434.

      In Rapson, the plaintiffs filed a medical malpractice action in the defendant

physician’s county of residence. 283 Ga. App. at 297. The trial court granted the

hospital’s motion to transfer the case to the county where the alleged negligence

occurred pursuant to OCGA § 9-10-31 (c). Id. Five years later, the Supreme Court of

Georgia ruled the statute unconstitutional, and we affirmed the transferee court’s order

granting the plaintiffs’ emergency motion to transfer the case back to the original

venue on the ground that “‘an unconstitutional statute is wholly void and of no force

and effect from the date it was enacted.’” (Citation omitted.) Id. at 297, 299 (3).

      The Hartrys contend that our holdings in Banks and Rapson are controlling

because they establish that when a plaintiff has chosen a legally permissible venue, that

choice cannot be disturbed by a legally erroneous ruling. We are not persuaded.

Pretermitting the fact that the plaintiff in Banks — unlike the Hartrys — immediately

attempted to appeal the original erroneous order, both Banks and Rapson involved void

transfers, i.e., the cases were transferred in error; this case does not involve a void

transfer, but rather the erroneous grant of summary judgment to one of the defendants.

In Banks, the transfer was based upon a “legally erroneous ground” that the joint

                                           12
tortfeasor was a nominal party and thus not a defendant for purposes of venue. In

Rapson, the transfer was based upon an unconstitutional statute which was “‘wholly

void . . . from the date it was enacted.’” Unlike the errors in Banks and Rapson, the

error here did not flow from the transfer itself and was not based on a legally erroneous

ground or an unconstitutional, void statute. Accordingly, we find no merit to the

Hartrys’ contention that this case is identical to Banks and Rapson. We note further

that neither Hartry, 307 Ga. 566, nor Hartry II vacated the consent order that

transferred venue to Spalding County.

      In sum, we conclude that there is no provision in Georgia law authorizing a trial

court to change venue under the circumstances presented here. To find otherwise

would permit transferee courts to revisit the transfer decisions of its counterparts,

sending litigants into a vicious cycle of venue transfers. As a sister court wisely noted

in a somewhat similar case, “[i]t would be as unproductive as it would be unseemly for

courts to engage in an interminable ping-pong match, transferring and retransferring

cases between them.” Spinnell v. Doris L. Sassower, P.C., 589 N.Y.S.2d 230, 235-236

(III) (N.Y. City Civ. Ct. 1992). Accordingly, we reverse the trial court’s order

transferring this case from Spalding County to Clayton County.

      Judgment reversed. Doyle, P. J., and Reese, P. J., concur.

                                           13